UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1564


CEDRICK EURON DRAPER,

                    Plaintiff - Appellant,

      v.

UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, c/o
Gabrielle M. Corbett,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:20-cv-00126-MHL)


Submitted: October 16, 2020                                  Decided: November 2, 2020


Before KING, HARRIS, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cedrick Euron Draper , Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cedrick Euron Draper appeals the district court’s order dismissing his civil action

without prejudice for failure to comply with a court order. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Draper v. EEOC, No. 3:20-cv-00126-MHL (E.D. Va. Apr. 13, 2020). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2